— In an action to recover damages for medical malpractice, the defendant appeals (1) from an order of the Supreme Court, Nassau County (Kutner, J.), dated June 15, 1987, which, vacated an order, and a judgment entered thereon, striking the plaintiff’s complaint, and (2) as limited by his brief from so much of an order of the same court dated November 9, 1987, as, inter alia, denied his motion to vacate the order dated June 15, 1987.
Ordered that the orders are affirmed, with costs.
The Supreme Court did not abuse its discretion in vacating the default judgment, since the plaintiff’s default resulted from a ministerial error by court personnel in mistakenly scheduling the defendant’s motion to strike the complaint and the plaintiff’s opposition and cross motion in response thereto for different calendar dates (Sawh v Bridges, 120 AD2d 74, appeal dismissed 69 NY2d 852). Mangano, J. P., Brown, Kunzeman and Kooper, JJ., concur.